DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 05/02/2022.
Claims 1 and 11 have been amended and new claims 21-23 have been added.  Claims 1-3, 5-13, 15-17, and 19-23 are pending and have been examined on the merits (claims 1 and 11 being independent).
The amendment filed 05/02/2022 to the claims has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed 05/02/2022 have been fully considered.
Application has amended to the figure 2 to overcome the examiner's previous objection of the drawing and the amendment successfully addresses the objection. As such, the previous objection has been withdrawn.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
(1) “A. The Claims Are Not Directed To An Abstract Idea” (Applicant’s remarks, pages 11-12)
(2) “B. The Claims Integrate The Exception Into A Practical Application” (Applicant’s remarks, pages 12-15)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to provide a predictive outcome on the user requesting, e.g., managing a loan request of an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk and commercial or legal interactions including agreements in the form of contacts).  For instance, in the process of claim 1, the limitations of executing… an instance of an application, storing… each data block containing one or more transaction records…, storing… a complete or partial version of the cryptographically verifiable ledger, generating… a first block in the cryptographically verifiable ledger…, generating… a second block in the cryptographically verifiable ledger…, transmitting… alert of the creation of the first block and second block…, generating… subsequent blocks…, predicting… a user specific value associated with the user…, triggering… action associated with the logic data structure…, and generating… additional blocks… recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 and 11 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a first computing system, an application, a cryptographically verifiable ledger, data blocks, a hash value, independently operated second computing system, the logic data structure, a payroll processor, etc.) as the additional elements which amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Applicant assert that the claims include a significant amount of specificity and are directed towards a particular improvement using a cryptographically verifiable ledger and a number of meaningful limitations on the overall scheme and require specific blocks in the ledger and specific interactions of the computing systems of various entities as integrated into a practical application in Examples of 40-42, for example. However, the claims as a whole are a method of organizing human activity and specifically, the additional elements do not recite a specific improvement in the functioning of a computer, or an improvement to another technology or technical field, rather it is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)).
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-3, 5-13, 15-17, and 19-23 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1-3, 5-13, 15-17, and 19-23 under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13, 15-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing a predictive outcome on the user requesting, e.g., managing a loan request of an individual, which contains the steps of executing, storing, generating, transmitting, predicting, and triggering.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 11 is direct to a method, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a predictive outcome on the user requesting, e.g., managing a loan request, is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk and commercial or legal interactions including agreements in the form of contacts. As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: executing… an instance of an application, storing… each data block containing one or more transaction records…, storing… a complete or partial version of the cryptographically verifiable ledger, generating… a first block in the cryptographically verifiable ledger…, generating… a second block in the cryptographically verifiable ledger…, transmitting… alert of the creation of the first block and second block…, generating… subsequent blocks…, predicting… a user specific value associated with the user…, triggering… action associated with the logic data structure…, and generating… additional blocks...
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk and commercial or legal interactions including agreements in the form of contacts.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of storing… each data block containing one or more transaction records…, storing… a complete or partial version of the cryptographically verifiable ledger, generating… a first block in the cryptographically verifiable ledger…, generating… a second block in the cryptographically verifiable ledger…, transmitting… alert of the creation of the first block and second block…, generating… subsequent blocks…, predicting… a user specific value associated with the user…, triggering… action associated with the logic data structure…, and generating… additional blocks… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. a first computing system, an application, a cryptographically verifiable ledger, data blocks, a hash value, independently operated second computing system, the logic data structure, a payroll processor) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0034-0036], a control engine, the event application, the machine learning engine, the communication network, an intranet, a virtual private network, a cellular telephone network, the server, first computing system, processors, second computing system, the user devices, the data storage facilities, blockchain, cryptographically verifiable ledger, records/blocks, a hash of some or all previous records/blocks, Secure Hashing Algorithm, a distributed timestamp server, etc.  ) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a first computing system, an application, a cryptographically verifiable ledger, data blocks, a hash value, independently operated second computing system, the logic data structure, a payroll processor) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-10 and 12-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 12, the step of “…configured to store, receive, and transmit information of a different type.” (i.e. receiving and sending information), in claims 3 and 13, the step of “wherein conditions of the conditional event include a requirement of one or more responsive events...” (i.e. including a requirement), in claims 5 and 15, the step of “… executing the logic data structure...” (i.e. executing a logic data), in claims 6 and 16, the step of “wherein the constraints include a verification of the information in the additional blocks including the user specific value…” (i.e. including … information), in claims 7 and 17, the step of “…generate new blocks in the cryptographically verifiable ledger including information associated with one or more responsive events.” (i.e. generating a new block), in claim 8, the step of “wherein the constraints include a confirmation of the execution of the one or more responsive events….” (i.e. including … a confirmation…), in claims 9 and 19, the step of “…configured to predict the user specific value using a predictive analysis based on the information in the first block…” (i.e. predicting the user specific value), in claims 10 and 20, the step of “…configured to predict the user specific value each time each subsequent block is generated.” (i.e. predicting the user specific value), in claim 21, the step of “…issue a card to the user that is configured to receive a direct deposit of some or all of a paycheck of the user; receive a request for the monetary loan from the user…” (i.e. receiving a request for the loan), in claim 22, the step of “…automatically allocate a portion or all of an amount on the card for the repayment of a lending request to a lending financial institution …” (i.e. allocating an amount on the card), and in claim 23, the step of “…notify the user with a request for repayment of the lending request; and authorize repayment of the lending request…” (i.e. notifying a user) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Generating new blocks in the blockchain ledger and storing, receiving, and sending information are the most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-10 and 12-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 11 above.  Merely claiming the same process using the blockchain ledger and generating a new block in the blockchain ledger including information associated with a request for a conditional event, e.g., a loan requesting does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-3, 5-13, 15-17, and 19-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (hereinafter Nagla), US Publication Number 2018/0075527 A1 in view of Liu et al. (hereinafter Liu), US Publication Number 2021/0157823 A1.
Regarding claim 1:
Nagla discloses the following:
A predictive outcome generation system, the system comprising: (Nagla: See fig. 1 and paragraph [0008] “The system can include a distributed ledger of a plurality of nodes. Each node includes at least a computing device, and the distributed ledger has a plurality of blocks, each block comprising identification data linked to a set of identifiers for an individual, transaction data, a timestamp indicating when the block was created, and a hash reference for the distributed ledger.”, and see also [0076])
a first computing system of a retailer (reads on [0076] “Entities 102, 104, 106, 108, 110, and 112 may include, for example, credit bureaus, financial institutions, insurance companies, parties to a transaction, individual computing devices, shared computing resources, smart devices (e.g., smartwatches, tablets, smartphones), etc. The entities may store the distributed ledgers on computing systems which may be utilized in maintaining and/or updating the ledgers. Each entity 102, 104, 106, 108, 110, and 112 may be configured for storing a version of the distributed ledger, and the distributed ledger may be updated from time to time with modifications to the ledger and/or ledger entries”) configured to execute an instance of an application (reads on “the smart contract”) and store (reads on “record a new block on the distributed ledger, the new block having the smart contract, the identifier and the selected creditor”) a cryptographically verifiable ledger represented by a sequence of data blocks, each data block containing (reads on “transaction data”) one or more transaction records and each subsequent data block containing a hash value associated with a previous data block to link the data blocks in the sequence; (Nagla: See paragraph [0032] “a system for credit and digital identity records with a distributed ledger of a plurality of nodes, each node including at least a computing device, and the distributed ledger having a plurality of blocks, each block comprising identification data linked to a set of identifiers for an individual, transaction data, a timestamp indicating when the block was created, and a hash reference for the distributed ledger……a smart contracts middleware layer configured to generate a smart contract with the selected loan terms, the smart contract being linked to an identifier of the set of identifiers and the selected creditor, the smart contract having an electronic signature and transaction terms. The system has an integration middleware layer configured to record a new block on the distributed ledger, the new block having the smart contract, the identifier and the selected creditor.”, and see also [0076] and [0084])
a plurality of independently operated second computing systems, comprising at least two systems (reads on [0076] “Entities 102, 104, 106, 108, 110, and 112 may include, for example, credit bureaus, financial institutions, insurance companies, parties to a transaction, individual computing devices, shared computing resources, smart devices (e.g., smartwatches, tablets, smartphones), etc. The entities may store the distributed ledgers on computing systems which may be utilized in maintaining and/or updating the ledgers. Each entity 102, 104, 106, 108, 110, and 112 may be configured for storing a version of the distributed ledger, and the distributed ledger may be updated from time to time with modifications to the ledger and/or ledger entries”) of a credit bureau, a user's employer, a payroll processor, or a lending financial institution, each second computing system in communication with the first computing system of the retailer and configured to execute (reads on “maintaining and/or updating the ledgers”) an instance of the application and store (reads on “storing a copy of the ledger”) a copy of a complete or partial version of the cryptographically verifiable ledger; (Nagla: See paragraph [0077] “the entities 102, 104, 106, 108, 110, and 112 include at least a decentralized set of computing devices and may even include personal or business computing devices, etc. For example, a ledger may be stored on a large number of publicly available devices, each acting as a "node" for storing a copy of the ledger (e.g., being collaboratively maintained by anonymous peers on a network). In some embodiments, the ledger is only stored and maintained on a set of trusted "nodes", such as the computing systems of authorized users.”, and see also [0076])
wherein the first computing system of the retailer is configured to: (Nagla: See paragraph [0076] “Entities 102, 104, 106, 108, 110, and 112 may include, for example, credit bureaus, financial institutions, insurance companies, parties to a transaction, individual computing devices, shared computing resources, smart devices (e.g., smartwatches, tablets, smartphones), etc. The entities may store the distributed ledgers on computing systems which may be utilized in maintaining and/or updating the ledgers. Each entity 102, 104, 106, 108, 110, and 112 may be configured for storing a version of the distributed ledger, and the distributed ledger may be updated from time to time with modifications to the ledger and/or ledger entries”)
generate (reads on “record a new block on the distributed ledger, the new block having the smart contract”) a first block in the cryptographically verifiable ledger including information associated with a request for a conditional event, wherein the first block includes identification information associated with a user requesting the conditional event, and a date of the request to be satisfied, the conditional event (reads on “a loan request for the individual and generate a listing of loan offers for the individual based on the credit history record, each loan offer indicating a creditor and loan terms.”) being associated with a monetary loan requested by the user; (Nagla: See paragraphs [0102] “The machine learning unit 320 can be configured to provide the credit marketplace engine to receive a loan request for the individual and generate a listing of loan offers for the individual based on the credit history record, each loan offer indicating a creditor and loan terms.” And [0103] “The machine learning unit 320 can be configured to provide the smart contract middleware application to generate a smart contract, and record a new block on the distributed ledger, the new block having the smart contract. The smart contract can include an electronic debtor signature, an electronic creditor signature, the transaction terms, and an identifier of the set of identifiers.”)
generate (reads on “record another block on the distributed ledger for the loan”) a second block in the cryptographically verifiable ledger including information associated with a logic data structure (reads on “an integration middleware layer configured to: determine that the transaction terms are satisfied; trigger notification of the credit event based on the determination”) for the conditional event, the second block including a hash value(reads on “each block beyond a first block further includes a hash of a previous block in the blockchain”) associated with the first block and constraints (reads on “the transaction terms”) associated with the logic data structure for the conditional event; (Nagla: See paragraph [0105] “The interface unit 322 can provide an integration middleware layer configured to: determine that the transaction terms are satisfied; trigger notification of the credit event based on the determination; and record another block on the distributed ledger for the loan, the other block comprising the identifier of the set of identifiers and creditor identification.”, and see also [0084] “The block also includes a timestamp indicating when the block was created. If there is more than one block in the blockchain 200, each block beyond a first block further includes a hash of a previous block in the blockchain.”)
wherein one or more of the second computing systems (reads on [0076] “Entities 102, 104, 106, 108, 110, and 112 may include, for example, credit bureaus, financial institutions, insurance companies, parties to a transaction, individual computing devices, shared computing resources, smart devices (e.g., smartwatches, tablets, smartphones), etc.”) are configured to: generate (reads on “generate information which may be utilized in the formation and/or generation of one or more blocks for insertion and/or addition into the blockchain”), via the application, subsequent blocks in the cryptographically verifiable ledger including information associated with the logic data structure (reads on “the new block having the smart contract. The smart contract can include an electronic debtor signature, an electronic creditor signature, the transaction terms, and an identifier of the set of identifiers”) for the conditional event (reads on “a loan request”) or the user requesting the conditional event; (Nagla: See paragraph [0190] “the cryptography unit 422 may be configured to generate information which may be utilized in the formation and/or generation of one or more blocks for insertion and/or addition into the blockchain.”, and see also [0103] “The machine learning unit 320 can be configured to provide the smart contract middleware application to generate a smart contract, and record a new block on the distributed ledger, the new block having the smart contract. The smart contract can include an electronic debtor signature, an electronic creditor signature, the transaction terms, and an identifier.”)
wherein the one or more of the plurality of second computing systems or the first computing system of the retailer (reads on [0076] “Entities 102, 104, 106, 108, 110, and 112 may include, for example, credit bureaus, financial institutions, insurance companies, parties to a transaction, individual computing devices, shared computing resources, smart devices (e.g., smartwatches, tablets, smartphones), etc.”) is configured to: predict (reads on “calculate a change in the credit score based on the credit event”), via the application, a user specific value associated with the user requesting the conditional event (reads on “a loan request for the individual and generate a listing of loan offers for the individual based on the credit history record, each loan offer indicating a creditor and loan terms.”) based on the subsequent blocks in the cryptographically verifiable ledger, the user specific value being associated (reads on “A credit event can create a positive or negative change in a borer's credit standing or credit rating. A credit event can impact the borer's ability to repay its debt. Credit events include violating a loan agreement. Credit events include early repayment on the loan agreement.”) with repayment of the monetary loan; (Nagla: See paragraph [0093] “The identity unit 326 can be configured to provide credit history application to calculate a change in the credit score based on the credit event. The interface unit 322 can generate a credit alert indicating the credit event and the change in credit score for the individual……The scoring unit 328 is configured to generate or compute the credit score using the credit history record.”, and see also [0102], [0203], and [0214])
trigger (reads on “An example credit action based on terms of a smart contract can be a penalty payment that can be triggered when the credit event indicates a late payment on a loan”) an action associated with the logic data structure based on the user specific value, the triggered action being associated (reads on “a loan request for the individual and generate a listing of loan offers for the individual based on the credit history record, each loan offer indicating a creditor and loan terms.”) with the monetary loan requested by the user; (Nagla: See paragraph [0094] “The identity unit 326 can be configured to provide credit history application to determine one or more credit actions in response to the credit event using a smart contract related to the credit event and the individual. The smart contract including an electronic signature and transaction terms. An example credit action based on terms of a smart contract can be a penalty payment that can be triggered when the credit event indicates a late payment on a loan, for example.”, and see also [0102])
generate additional blocks in the cryptographically verifiable ledger including the user specific value and the triggered action.  (Nagla: See paragraphs [0203] “The micro-services unit 506 can be configured to receive a credit event identifying an identifier of the set of identifiers linked to the individual, and generate an additional block for the credit history record. The additional block has attributes about the credit event, the source of the credit event, the identifier, and so on. The micro-services unit 506 can be configured to receive and process different types of credit events. Example credit events include default on a transaction term, bankruptcy, or other situation that can impact the credit worthiness of an individual or organization which may trigger insurance or penalty payments.” And [0204] “The credit score platform 300 can be configured to receive a credit risk request for the debtor, generate a credit score for the debtor, and generate an additional block for the credit history record, the additional block comprising debtor attributes, the current credit score, and an identifier of the set of identifiers linked to the individual.”)
Nagla does not explicitly disclose the following, however Liu further teaches:
transmit (reads on “other nodes are notified in a broadcast manner after the new block is created”) alert of the creation of the first block and second block to each of the plurality of second computing systems; (Liu: see Fig. 1 and paragraph [0048] “In the blockchain network, the node may create a new block, and other nodes are notified in a broadcast manner after the new block is created. The other nodes verify the block. After all the nodes in the blockchain network reach a consensus, the new block may be added to a main chain.”, and see also [0039] “Blocks are generated one by one in a chronological order. Each block records all value-exchange activities that occur during creation of the block, and all blocks are aggregated to form a chain record set.”, and notes: Liu does not explicitly say the first block or second block but there are initial block 0 Block 1 Block 2 … Block N as sequenced order in fig. 1 and blocks are generated one by one in a chronological order as cited above.  Therefore, the node is cable of creating one or more blocks as sequenced order such as a first block, a second block, and so on.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing a credit score platform using blockchain technology including a distributed ledger of a plurality of nodes and a listing of loan offers for the individual based on the credit history record of Nagla to include creating a new block, and other nodes are notified in a broadcast manner after the new block is created, as taught by Liu, in order to verify the new block by all other nodes and add it to a main chain after all nodes in the blockchain network reach a consensus.
Regarding claim 2:
Nagla discloses the following:
The system of claim 1, wherein each of the independently operated second computing systems is configured to store, receive, and transmit information of a different type. (Nagla: See paragraph [0076] “The entities may store the distributed ledgers on computing systems which may be utilized in maintaining and/or updating the ledgers. Each entity 102, 104, 106, 108, 110, and 112 may be configured for storing a version of the distributed ledger, and the distributed ledger may be updated from time to time with modifications to the ledger and/or ledger entries, such as insertion of a ledger entry or an update of a ledger entry.”, and see also [0102] “The machine learning unit 320 can be configured to provide the credit marketplace engine to receive a loan request for the individual and generate a listing of loan offers for the individual based on the credit history record, each loan offer indicating a creditor and loan terms.”)
Regarding claim 3:
Nagla discloses the following:
The system of claim 1, wherein conditions of the conditional event include a requirement of one or more responsive events in response to the conditional events and a date and time of execution of the responsive events. (Nagla: See paragraph [0157] “it may be possible to automate various actions based on the DSL expressed contract and/or the records stored on the blockchain distributed ledger. For example, once a condition from the contract is satisfied (e.g., a date/time is reached, or the price of an object or asset has passed a particular threshold), one or more computer servers hosting or interfacing with the ledger may trigger an action. Actions may include initiating, modifying or cancelling a financial transaction, triggering another condition in the same or another DSL-expressed contract, or generally enforcing any one of a variety of legal obligations as defined by the contract.”)
Regarding claim 5:
Nagla discloses the following:
The system of claim 1, wherein the action is one or more of: executing the logic data structure (reads on “detect violation of a term of a smart contract”), modification of the logic data structure, voiding the logic data structure, or creating a new logic data structure. (Nagla: See paragraph [0096] “The machine learning unit 320 can be configured to provide a smart contract middleware application to detect violation of a term of a smart contract linked to the identifier as the credit event and trigger the notification of the credit event in response. The smart contract includes an electronic signature and transaction terms.”, and notes: the action can be at least one according to the recites claim “…one or more of:”, and see also [0117])
Regarding claim 6:
Nagla discloses the following:
The system of claim 5, wherein the constraints include a verification of the information in the additional blocks including the user specific value by the one or more of the plurality of second computing systems or the first computing system. (Nagla: See paragraph [0099] “The machine learning unit 320 can be configured to provide a security unit configured to verify credit event for the individual prior to recording the additional block.”, and see also [0115] “machine learning processor 310 can verify and validate data stored in blockchain storage 304. For example, digital identities can include signature data and machine learning processor 310 can implement handwriting recognition to identify individuals and verify credit data… Scoring processor 306 can interact with machine learning unit 320 to calculate credit scores using rules.”)
Regarding claim 7:
Nagla discloses the following:
The system of claim 1, wherein the one or more of the independently operated second computing systems or first computing system are configured to: generate new blocks in the cryptographically verifiable ledger including information associated with one or more responsive events. (Nagla: See paragraph [0117] “Authorized entities 102, 104, 106, 108, 110, and 112 retrieve the credit and transaction data from one or more blocks in the set of blocks of the credit record that are linked to identifiers. For example, a network provider may create a new block for insertion into the set of blocks of the credit record to indicate unpaid bills. As another example, an organization may create a new block for insertion into the set of blocks of the credit record to indicate loan details. As another example, an organization may create a new block for insertion into the set of blocks of the credit record to indicate a new credit card application.”)
Regarding claim 8:
Nagla discloses the following:
The system of claim 7, wherein the constraints (reads on “terms and conditions”) include a confirmation (reads on “Multi signature transactions can be provided to ensure that the loan amount is kept in escrow…”) of the execution of the one or more responsive events by the one or more of the plurality of second computing systems or the first computing system. (Nagla: See paragraph [0230] “The smart contracts layer 734 can capture the contractual clauses, terms and conditions, for secure definition and execution of the contract between the parties. Multi signature transactions can be provided to ensure that the loan amount is kept in escrow until the payment is finalized and all required transaction signatures are collected.”)
Regarding claim 9:
Nagla discloses the following:
The system of claim 1, wherein the one or more of the independently operated second computing systems and the first computing system (reads on “the entities 102, 104, 106, 108, 110, and 112 include at least a decentralized set of computing devices”) are configured to predict (reads on “calculate a change in the credit score based on the credit event”) the user specific value using a predictive analysis (reads on “Machine learning rules 320 refines the score calculation or formulae based on training results to update credit score calculation.”) based on the information (reads on “using the credit history record”) in the first block, second block and the subsequent blocks. (Nagla: See paragraph [0093] “The identity unit 326 can be configured to provide credit history application to calculate a change in the credit score based on the credit event. The interface unit 322 can generate a credit alert indicating the credit event and the change in credit score for the individual……The scoring unit 328 is configured to generate or compute the credit score using the credit history record.”, and see also [0102], [0127])
Regarding claim 10:
Nagla discloses the following:
The system of claim 9, wherein the one or more of the independently operated second computing systems and the first computing system (reads on “the entities 102, 104, 106, 108, 110, and 112 include at least a decentralized set of computing devices”) are configured to predict the user specific value each time each subsequent block is generated. (Nagla: See paragraphs [0078] “Ledger entries and blocks can include such data for automatic credit score calculations.”, [0079] “the ledger is publicly accessible so that different parties can create blocks of data elements for digital identify records and credit score calculations.”, and [0110] “The credit alert can indicate that certain things can impact the credit score and also to what extent. For example: if an individual applies for three credit cards (credit event), new telecommunications connection (credit event) and a personal loan (credit event) in a period of time then the credit score could go down by 30 to 40 points. The credit alert can indicate this data as new blocks record the credit events.”)
Regarding claim 11: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 16: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 17: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Regarding claim 19: it is similar scope to claim 9, and thus it is rejected under similar rationale.
Regarding claim 20: it is similar scope to claim 10, and thus it is rejected under similar rationale.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nagla in view of Liu in further view of Bonalle et al. (hereinafter Bonalle), US Publication Number 2007/0175982 A1.
Regarding claim 21:
Nagla and Liu do not explicitly disclose the following, however Bonalle further teaches:
The system of claim 1, wherein the first computing system of the retailer is configured to: 
issue (reads on “Customers will be issued a new card product”) a card to the user that is configured to receive (reads on “electronic funds transfer system that handles settlement of transactions to DDAs - sample application: direct deposit of paychecks”) a direct deposit of some or all of a paycheck of the user; (Bonalle: See paragraph [0028] “Customers will be issued a new card product that will enable them to make purchases at all merchants that accept the issuer's other more traditional charge and/or credit cards. In one example, at the conclusion of each day purchases made on this product will be deducted from a card member specified DDA via ACH.”, and notes: “Automated Clearing House (ACH), e.g., electronic funds transfer system that handles settlement of transactions to DDAs - sample application: direct deposit of paychecks.” (see “table 1” in paragraph [0025])
receive (reads on “Purchases transacted on the debit card will be interrogated against the balance of the linked DDA”) a request for the monetary loan from the user, the request for the monetary loan being associated with a retail purchase from the retailer; (Bonalle: See paragraph [0029] “Purchases transacted on the debit card will be interrogated against the balance of the linked DDA. If the DDA balance exceeds the value of the card member purchase, the transaction will be approved.”)
generate (reads on “transmit an itemized list of transactions along with the purchase amounts via ACH to the linked DDA for inclusion in detailed statement by the DDA bank.”) predictive data, compile, and transmit a recommendation on a lending request to a lending financial institution and debit (reads on “each day purchases made on this product will be deducted from a card member specified DDA via ACH”) the card with a loan amount based on approval of the lending request; and (Bonalle: See paragraph [0028] “at the conclusion of each day purchases made on this product will be deducted from a card member specified DDA via ACH. The issuer will transmit an itemized list of transactions along with the purchase amounts via ACH to the linked DDA for inclusion in detailed statement by the DDA bank.”)
authorize purchase of the retail item with the card. (Bonalle: See paragraph [0029] “If the DDA balance exceeds the value of the card member purchase, the transaction will be approved. The transaction value deducted from the available balance may be provided to the card member to indicate their “line of credit.””)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing a credit score platform using blockchain technology including a distributed ledger of a plurality of nodes and a listing of loan offers for the individual based on the credit history record of Nagla to include issuing a debit card or a prepaid card to a user to purchase of the retail item with the card, as taught by Bonalle, in order to limit or monitor more effectively for the user spending.
Regarding claim 22:
Nagla and Liu do not explicitly disclose the following, however Bonalle further teaches:
The system of claim 1, wherein the first computing system of the retailer is configured to: 
issue (reads on “Customers will be issued a new card product”) a card to the user that is configured to receive (reads on “electronic funds transfer system that handles settlement of transactions to DDAs - sample application: direct deposit of paychecks”) a direct deposit of some or all of a paycheck of the user; (Bonalle: See paragraph [0028] “Customers will be issued a new card product that will enable them to make purchases at all merchants that accept the issuer's other more traditional charge and/or credit cards. In one example, at the conclusion of each day purchases made on this product will be deducted from a card member specified DDA via ACH.”, and notes: “Automated Clearing House (ACH), e.g., electronic funds transfer system that handles settlement of transactions to DDAs - sample application: direct deposit of paychecks.” (see “table 1” in paragraph [0025])
automatically (reads on “those purchases will be transferred to the customer's existing credit or charge account previously associated with the debit card”) allocate a portion or all of an amount on the card for the repayment of a lending request to a lending financial institution; and (Bonalle: See paragraph [0028] “Should transactions sent via ACH to the linked DDA be rejected due to non-sufficient funds, those purchases will be transferred to the customer's existing credit or charge account previously associated with the debit card. Transferred purchases may accrue interest and/or be charged a convenience fee under the terms of the agreement of the customer's credit/charge account with the issuer. The issuer will ensure on a periodic or per transaction basis that the customer's linked DDA is in good standing.”)
notify (reads on “a final rejection is sent to the customer”) the user of repayment of the lending request. (Bonalle: See paragraph [0072] “a final rejection is sent to the customer regarding the customers DDA, and an excess amount over the DDA limit is posted to the customer's overdraft account.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing a credit score platform using blockchain technology including a distributed ledger of a plurality of nodes and a listing of loan offers for the individual based on the credit history record of Nagla to include issuing a debit card or a prepaid card to a user to purchase of the retail item with the card, as taught by Bonalle, in order to limit or monitor more effectively for the user spending.
Regarding claim 23:
Nagla and Liu do not explicitly disclose the following, however Bonalle further teaches:
The system of claim 1, wherein the first computing system of the retailer is configured to: 
issue (reads on “Customers will be issued a new card product”) a card to the user that is configured to receive (reads on “electronic funds transfer system that handles settlement of transactions to DDAs - sample application: direct deposit of paychecks”) a direct deposit of some or all of a paycheck of the user; (Bonalle: See paragraph [0028] “Customers will be issued a new card product that will enable them to make purchases at all merchants that accept the issuer's other more traditional charge and/or credit cards. In one example, at the conclusion of each day purchases made on this product will be deducted from a card member specified DDA via ACH.”, and notes: “Automated Clearing House (ACH), e.g., electronic funds transfer system that handles settlement of transactions to DDAs - sample application: direct deposit of paychecks.” (see “table 1” in paragraph [0025])
automatically (reads on “those purchases will be transferred to the customer's existing credit or charge account previously associated with the debit card”) allocate a portion of an amount in a user account based on a request from the user for repayment of a lending request to a lending financial institution; (Bonalle: See paragraph [0028] “Should transactions sent via ACH to the linked DDA be rejected due to non-sufficient funds, those purchases will be transferred to the customer's existing credit or charge account previously associated with the debit card. Transferred purchases may accrue interest and/or be charged a convenience fee under the terms of the agreement of the customer's credit/charge account with the issuer. The issuer will ensure on a periodic or per transaction basis that the customer's linked DDA is in good standing.”)
based on an insufficiency of funds in the user account, notify (reads on “a final rejection is sent to the customer regarding the customers DDA, and an excess amount over the DDA limit is posted to the customer's overdraft account”) the user with a request for repayment of the lending request; and (Bonalle: See paragraph [0072] “a final rejection is sent to the customer regarding the customers DDA, and an excess amount over the DDA limit is posted to the customer's overdraft account. For example, this overdraft account can be a charge or credit card of the issuing company that is issued to the customer and previously associated with the debit card.”)
authorize (reads on “a transaction requested by the debit card is authenticated against at least one of the account and the overdraft account.”) repayment of the lending request to the lending financial institution from the card of the user. (Bonalle: See paragraph [0073] “consumer enrolls into a debit card program and is issued a debit card. In step 1204, a DDA is associated with the debit card. In step 1206, an overdraft account is associated with the debit card. In step 1208, a transaction requested by the debit card is authenticated against at least one of the account and the overdraft account. In step 1210, information regarding at least one of the account and the overdraft account is updated based on the transaction. In step 1212, a periodic output of the account information for the account and the overdraft account is provided to the consumer.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing a credit score platform using blockchain technology including a distributed ledger of a plurality of nodes and a listing of loan offers for the individual based on the credit history record of Nagla to include issuing a debit card or a prepaid card to a user to purchase of the retail item with the card, as taught by Bonalle, in order to limit or monitor more effectively for the user spending.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        July 24, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/28/2022